Fourth Court of Appeals
                                  San Antonio, Texas
                                          October 6, 2020

                                        No. 04-20-00138-CV

                             John S. ROBISON and Govwhiz, Inc.,
                                         Appellants

                                                v.

                                    Mark E. WATSON, Jr.,
                                          Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-14350
                        The Honorable Monique Diaz, Judge Presiding


                                          ORDER
Sitting: Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Irene Rios, Justice

        Appellants' motion to file an amended reply brief is GRANTED. Appellants' amended
reply brief was filed on October 5, 2020.

       It is so ORDERED on October 6, 2020.

                                                        PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court